Citation Nr: 0429923	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbar spondylosis with degenerative disc 
disease, on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable disability rating for dorsal 
spondylosis with degenerative disc disease, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to October 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the RO.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

During a hearing held before the undersigned in June 2004, 
the veteran testified that he had applied for disability 
benefits from the Social Security Administration (SSA) due, 
in part, to difficulties he was having with his back.  He and 
his representative also indicated that he continued to 
receive treatment for back problems at the VA Medical Center 
(VAMC) in Biloxi, Mississippi.  Currently, there are no 
documents of record from SSA, and the most recent treatment 
reports of record from the VAMC in Biloxi are dated in 
February 2004.  Under the circumstances, a remand is required 
in order to fulfill the duty to assist.

A remand is also required in order to have the veteran 
scheduled for a new examination of his back, inasmuch as he 
indicated at the hearing that his back condition has gotten 
worse since the time of his last VA examination in November 
2002.  See, e.g., 38 C.F.R. § 3.327(a) (2004) (re-
examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect).  The veteran is hereby 
notified that it is his responsibility to report for the 
examination, and to cooperate in the development of his case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of his 
claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2004).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should ask the veteran to provide 
any additional evidence in his possession 
that pertains to the claims here on appeal.  
The evidence submitted, if any, should be 
associated with the claims file.

2.  The RO should ask SSA to provide copies 
of any records pertaining to the veteran's 
application for SSA disability benefits, to 
include any medical records gathered in 
connection with that application.  The 
materials obtained should be associated with 
the claims file.

3.  The RO should obtain all relevant records 
of treatment from the VAMC in Biloxi, 
Mississippi, dated on or after February 18, 
2004.  The records obtained should be 
associated with the claims file.

4.  After the foregoing development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination of his 
spine.  The examiner should review the claims 
file in connection with the examination, and 
should indicate in the report of the 
examination that the claims file has been 
reviewed.  All indicated testing should be 
conducted. The examiner should fully describe 
any functional deficits-to include any 
neurological deficits, if any-associated 
with the veteran's service-connected back 
condition(s), and should indicate whether the 
veteran has intervertebral disc syndrome.  
The examiner should also record the range of 
motion in the veteran's spine in terms of 
degrees of forward flexion, backward 
extension, left and right lateral flexion, 
and left and right lateral rotation, and 
should indicate whether the veteran has 
limitation of motion in the dorsal (i.e., 
thoracic) spine that is separate and distinct 
from any limited motion noted in the lumbar 
spine.  If there is clinical evidence of pain 
on motion in any portion of the spine, the 
examiner should indicate the degree of 
movement at which pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should render 
an opinion, based upon his or her best 
medical judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically).  If 
the examiner cannot give such an opinion, the 
examiner should indicate why not.  A complete 
rationale for all opinions expressed should 
be provided.

5.  Thereafter, adjudicatory action should be 
taken on the veteran's claims.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
provided to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


